Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are pending.

Information Disclosure Statement
3. 	The information disclosure statement (IDS) submitted on 06/10/2020 and 11/24/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.  

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	Referring to claims 17-19, the claim in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "cluster cycle management circuitry" in line 14.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "data-line-selection circuitry" in line 16.  There is insufficient antecedent basis for this limitation in the claim.

Claims 2-8 are rejected based on their dependency of claim 1.

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1-7, 9-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lea et al. (US Pub. No. 2018/0364908 hereinafter “Lea” – IDS Submission”).
Referring to claim 1, Lea discloses a system (Lea – Fig. 1A, par. [0043] disclosing computing system 100.), comprising: 
a memory array having a first plurality of cells arranged as a plurality of rows of cells intersecting a plurality of columns of cells (Lea – Fig. 1A, par. [0046] disclosing “the array 130 may include memory cells arranged in rows coupled by access lines (which may be referred to herein as word lines or select lines) and columns coupled by sense lines (which may be referred to herein as data lines or digit lines).”); 
a plurality of first computation circuits where each first computation circuit, in operation, calculates a computation value from cell values in a corresponding column of cells in the first plurality of cells (Lea – Fig. 2, par. [0051] disclosing “the sensing circuitry 150 may include [...] a corresponding number of compute components, which may serve as an accumulator"; Par. [0068]: "a compute component 231 corresponding to respective columns of memory cells (e.g., coupled to respective pairs of complementary digit lines)"; Par. [0078]: "sensing circuitry 250 [...] may also couple the memory cells from a multiplexed column of memory cells in an array", Par. [0080]; Fig. 3, Par. [0089-0091]: "compute components 331-0, 331-1, ... , 331-7 shown in FIG. 3 may each correspond to compute component 231 shown in FIG. 2.”); 
a first column multiplexer, which, in operation, cycles through a plurality of data lines that each corresponds to a first computation circuit of the plurality of first computation circuits (Lea – Fig. 3, par. [0083]: "the number of [...] compute components 231 in sensing circuitry 250 may be selectably coupled (e.g., multiplexed via column select circuitry 358-1 and 358-2 in FIG. 3) to a plurality of shared I/O lines 355", Par. [0093]: "The column select circuitry 358 described in connection with FIG. 3 can, in various embodiments, represent at least a portion of the functionality embodied by and contained in multiplexers", Par. [0095]: "data values stored by an [...] compute component may be moved to (e.g., placed on and/or transferred to) the shared I/O line 355", Par. [0096].); 
a first sensing circuit, which, in operation, obtains the computation values from the plurality of first computation circuits via the first column multiplexer as the first column multiplexer cycles through the plurality of data lines and combines the obtained computation values over a determined number of multiplexer cycles (Lea – Fig. 4, par. [0078]: "sensing circuitry 250 [...] may also couple the memory cells from a multiplexed column of memory cells in an array to the sensing circuitry units 450-1, ... , 450-Z of logic stripes 424-1, ... , 424-N in a compute unit 460 in the data path of the plurality of shared I/O lines 455", [96]: "the groups of 1 K bits may be moved sequentially in 16 cycles through the shared I/O lines 455 to 1 K sensing circuitry units 450-1, ... , 450-Z of 16 designated logic stripes 424-1, ... , 424-N." [102]: "Data values loaded to the plurality of sensing circuitry units 450-1, ... , 450-Z in the logic stripes 424-1, ... , 424-N of the compute unit 460 may be operated on according to microcode instructions from the controller 140 (FIG. 1 A) to perform operations (e.g., AND, OR, NOR, XOR, add, subtract, multiply, divide, shift, etc.) on the data values."); and 
(Lea – Par. [0025]: "the controller 140 may be configured to direct movement (e.g., via movement component 171 associated with the controller) of a data value from a row of memory cells (e.g., a selected subrow thereof) in the array to a logic stripe associated with one of the plurality of shared I/O lines of the data path." Par. [0041]: "the sensing circuitry 150 and/or additional latches 170, including a sense amplifier and select logic for multiplexing each of a selectable number of subsets of a number of columns (e.g., 8, 16, etc., column subsets of a total number of columns) may be selectably coupled to each of the plurality of shared I/O lines 455 for data values to be moved to the sensing circuitry units 450-1, ... , 450-Z of logic stripes 424-1, ... , 424-N in a compute unit 460 in a data path of the plurality of shared I/O lines 455."). 

Referring to claim 2, Lea discloses the system of claim 1, wherein the determined number of multiplexer cycles is less than a plurality of physical data lines (Lea – Par. [0031, 0096] disclosing 16 cycles is less than 1K I/O shared lines.) of the first column multiplexer (Lea – Fig. 3, Column multiplexer 358-1). 

Referring to claim 3, Lea discloses the system of claim 1, wherein a computation value is a partial sum of cell values in a corresponding column and the first sensing circuit, in operation, calculates a first sum from the obtained partial sums via a first set of the plurality of data lines during a first set of cycles of the first column multiplexer and calculates a second sum from the obtained partial sums via a second set of the plurality of data lines during a second set of cycles of the first column multiplexer, wherein the first and second sets of cycles have the determined (Lea – Par. [0051, 0102] disclosing “the shared I/O lines may be used to connect the 1K data values to a respective one of the plurality of sensing circuitry units 450-1, . . . , 450-Z in a respective one of the plurality of logic stripes 424-1, . . . , 424-N. By way of example and not by way of limitation, 1K bits of the data values may be moved in parallel to a particular logic stripe associated with each subrow. In various embodiments, there may, for example, be a compute unit 460 associated with each of the 32 subarrays 425-1, . . . , 425-32 in each of 4 quadrants of a bank section 423 or compute units may be shared between various combinations of the subarrays, quadrants, and/or bank sections. Data values loaded to the plurality of sensing circuitry units 450-1, . . . , 450-Z in the logic stripes 424-1, . . . , 424-N of the compute unit 460 may be operated on according to microcode instructions from the controller 140 (FIG. 1A) to perform operations (e.g., AND, OR, NOR, XOR, add, subtract, multiply, divide, shift, etc.) on the data values as the same have been described herein in connection with the sensing circuitry 250 of FIG. 2.” See par. [0030].). 

Referring to claim 4, Lea discloses the system of claim 3, wherein the first column multiplexer, in operation, cycles through a second plurality of data lines that each corresponds to a respective second computation circuit of a plurality of second computation circuits, where each second computation circuit calculates a partial sum from cell values in a corresponding column of cells in a second plurality of cells (Lea – see Par. [0092-0095]). 

Referring to claim 5, Lea discloses the system of claim 4, wherein the second plurality of data lines for the first column multiplexer are provided by a second column multiplexer (Lea – Par. [0093] disclosing “the circuitry illustrated in FIG. 3 also shows column select circuitry 358-1 and 358-2 that is configured to implement data movement operations by multiplexing with respect to particular columns 322 of a subarray 325, the complementary digit lines 305-1 and 305-2 associated therewith, and the shared I/O line 355 (e.g., as directed by the controller 140 shown in FIGS. 1A and 1B).”). 

Referring to claim 6, Lea discloses the system of claim 1, comprising: 
a plurality of second computation circuits where each second computation circuit, in operation, calculates a computation value from cell values in a corresponding column of cells in a second plurality of cells of the memory array (Lea – Fig. 3 & par. [0089-0095], Compute components 1, 3, 5, 7 (331-1…331-7); 
a second column multiplexer, which, in operation, cycles through a plurality of data lines that each corresponds to a second computation circuit of the plurality of second computation circuits  (Lea – Fig. 3 & par. [0089-0095], Column Select 358-2); and 
a second sensing circuit, which, in operation, obtains the computation values from the plurality of second computation circuits via the second column multiplexer as the second column multiplexer cycles through the plurality of data lines and combines the obtained computation values over the determined number of multiplexer cycles  (Lea – Fig. 3 & par. [0089-0095], Sense Amp 1, 3, 5, 7 (306-1…306-7). 

Referring to claim 7, Lea discloses the system of claim 1 wherein, the cluster cycle management circuitry, which, in operation, generates a plurality of control signals in response to a clock signal and provides the plurality of control signals to the first sensing circuit and to the first column multiplexer to cycle through the plurality of data lines for the determined number of multiplexer cycles for the first sensing circuit to obtain the computation values from the corresponding first (Lea – see Par. [0025, 0030-0031]. The multiplexer is driven by signals from the memory controller which are implicitly based on a clock.). 

Referring to claim 9, Lea discloses the system of claim 1, comprising: data-line-selection circuitry, which, in operation, selects different cycle orders through the plurality of data lines (Lea – Par. [0111] disclosing “the control logic 531-1, . . . , 531-7, sequencers 532-1, . . . , 532-7, and timing circuitry 533-1, . . . , 533-7 may operate to generate sequences of operation cycles for a DRAM array and/or direct the performance of operations (e.g., logical operations) on the memory device 520 (e.g., on a bank 521-1, . . . , 521-7 including in a compute unit 460/660 in a data path of the shared I/O lines 455-1, 455-7).. The multiplexer is driven by signals from the memory controller which are implicitly based on a clock.”) of the first column multiplexer to write consecutive pluralities of data to the first plurality of cells (Lea – Fig. 2, par. [0051] disclosing “the sensing circuitry 150 may include [...] a corresponding number of compute components, which may serve as an accumulator"; Par. [0068]: "a compute component 231 corresponding to respective columns of memory cells (e.g., coupled to respective pairs of complementary digit lines)"; Par. [0078]: "sensing circuitry 250 [...] may also couple the memory cells from a multiplexed column of memory cells in an array", Par. [0080]; Fig. 3, Par. [0089-0091]: "compute components 331-0, 331-1... 331-7 shown in FIG. 3 may each correspond to compute component 231 shown in FIG. 2.”). 

Referring to claims 10, 17 and 20, Note the rejection of claim 1 above. The Instant Claims recite substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

Referring to claims 11 and 12, Note the rejection of claim 6 above. The Instant Claims recite substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

Referring to claim 13, Lea discloses the method of claim 10, comprising: modifying a number of data lines utilized by the column multiplexer based on the selected number of multiplexer cycles for the data compute cluster (Lea – see Par. [0030-0031] disclosing that the number of shared I/O lines could be configured as 2K shared I/O lines or 16K shared I/O lines.). 

Referring to claims 14 and 18, Note the rejection of claim 7 above. The Instant Claims recite substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

Referring to claims 16 and 19, Note the rejection of claim 9 above. The Instant Claims recite substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

Allowable Subject Matter
10.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and further would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “the first column multiplexer, in operation, modifies an address of each of the plurality of data lines of the first column multiplexer to write consecutive pluralities of data to the first plurality of cells”, in combination with other recited limitations in dependent claim 8.

11.	Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “modifying an address of each of a plurality of data lines of the column multiplexer for writing consecutive pluralities of data to the first plurality of cells”, in combination with other recited limitations in dependent claim 15.

Conclusion
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Ill(c).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAYTON LEWIS-TAYLOR whose telephone number is (571) 270-7754.  The examiner can normally be reached on Monday through Thursday, 8AM TO 4PM, EASTERN TIME.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye, can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAYTON LEWIS-TAYLOR/
Examiner, Art Unit 2181   

/Farley Abad/Primary Examiner, Art Unit 2181